Title: To Benjamin Franklin from Lewis Fevre, 5 August 1773
From: Fevre, Lewis
To: Franklin, Benjamin


Honoured Sir,
Craven-Street, August 5, 1773.
Mr. Hay desires to be informed, as soon as possible, if there are to be any Additions to the Psalms, as they have but six Pages more to do, to finish the whole.
This Day Dr. Sheppherd, accompanied by Professor Allamand, called; The latter Gentleman desired me to acquaint you that he should stay three weeks in Town, and that Count Bentwick was arrived. I am, Honoured Sir, with great Respect Your Dutiful Servant,
L. Fevre.

P.S. By last night’s Post I sent you two Letters; The one inclosed here, from Mr. Temple, came last night, but too late for the post, as it was past eleven when the Servant brought it.

 
Addressed: To / Benjamin Franklin, Esq;
